DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in this application. 
Information Disclosure Statement
	Applicant’s Information Disclosure Statement, filed on 04/28/2020 and 10/26/2021 has been considered. Please refer to Applicant’s copies of the 1449 submitted herewith.
Election/Restrictions
	Applicant’s election, without traverse, the invention of Group II, claims 11-20, in the response filed on October 26, 2021 is acknowledged. Therefore, the restriction requirement is considered proper and is maintained.
Claims 1-10 are withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention.  The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations.  In addition, a reference, which anticipates one group, would not render obvious the other. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim 11-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2010/0056530.
The present invention is directed to a composition comprising products of Formula I, 
    PNG
    media_image1.png
    133
    288
    media_image1.png
    Greyscale
as defined in claim 11
U.S. Patent Publication No. 2010/0056530 teach products of Formula	
    PNG
    media_image2.png
    183
    236
    media_image2.png
    Greyscale
(see paragraph [0348]) wherein said products can be used to treat cancer (see paragraph [0245]). U.S. Patent Publication No. 2010/0056530 also teach pharmaceutical composition comprising the aforementioned products. U.S. Patent Publication No. 2010/0056530 products anticipate the instant claimed products wherein R is a heteroatom N substituted with a C12 hydrocarbyl comprising 2 hetero atoms (N/O) and R comprises a C6 organocyclic (para[0348]: compound listed) and wherein said compounds can be utilized to treat cancer (para[0245]) 
Claim Objections
	Claims 15-20 are currently objected to as being dependent upon a rejected base claim.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kamal A Saeed whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-T 8:00 AM- 4:30 PM.
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626